                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

SHERMAN ANTWAN BROADHEAD,                    )
AIS #246842,                                 )
                                             )
             Plaintiff,                      )
                                             )
    v.                                       )   CIVIL ACTION NO. 2:16-CV-64-WHA
                                             )
KENDRICK BOYD, et al.,                       )
                                             )
             Defendants.                     )

                                         ORDER

         On February 4, 2019, the Magistrate Judge entered a Recommendation (Doc.

#72) to which no timely objections have been filed. Upon an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. The defendants’ motion for summary judgment with respect to the plaintiff’s

claims for monetary damages lodged against them in their official capacities is GRANTED

and these claims are DISMISSED with prejudice as the defendants are entitled to absolute

immunity from such damages.

         3. The defendants’ motion for summary judgment as to the plaintiff’s request for

criminal prosecution of the defendants is GRANTED and this claim is DISMISSED with

prejudice.

         4. The motion for summary judgment filed on behalf of defendants Boyd, Sanders,

Cooper, Pettway, Scullock, Winters and Nolen with respect to the plaintiff’s excessive
force and failure to protect claims lodged against these defendants in their individual

capacities is DENIED.

       5. This case be referred back to the Magistrate Judge for an evidentiary hearing on

the plaintiff’s surviving claims of excessive force and failure to protect presented against

defendants Boyd, Sanders, Cooper, Pettway, Scullock, Winters and Nolen, to be followed

by a Recommendation.

       DONE this 27th day of February, 2019.


                            /s/ W. Harold Albritton
                          SENIOR UNITED STATES DISTRICT JUDGE




                                             2
